Defendant was sued for infringement of what is referred to in the record as Trube patent and circuit. It employed plaintiff to make a research for the purpose of demonstrating that the circuit had been anticipated. The only question involved is as to the time which plaintiff spent in the investigation. The trial court found that he reasonably and necessarily expended 142 hours and was entitled to be paid on that basis at the rate of ten dollars an hour, which was the agreed price. The evidence sustains the finding. Judgment and orders unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ.